                                 Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 1 of 23


                                                                    AMENDED COMPLAINT EXHIBIT A
                                    Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                     Infringing Sites - Original
Defendant Group   Defendants' Names        Defendants' Aliases       Complaint                     Email Addresses                            Associated Sites
1                 Trung Kien Nguyen        A C Barreira              acesmalls.com                 24hleading@gmail.com                       abcshop.shop
                  Duy Anh Nguyen           A J W Gusthoff            aonsky.com                    adamsjenny5414259@gmail.com                acesmalls.com
                  Duong Thi Bay            Adrian Colar              bookfreely.com                Adelineimogen52021@Gmail.Com               allebooko.com
                  Xuan Chinh Nguyen        Adrienne A Zwirn          collegesclass.com             Admin@Aeonsky.Com                          allebooksdigital.com
                  Tuan Anh Nguyen          Alaina Wilson             ebookair.com                  admin@aeonskys.com                         allebooksky.com
                  Le Trang                 Alejandro Cartagena       ebookbros.com                 admin@aonsky.com                           audiobooko.com
                  Van Quynh Pham           Alex J Santiago           ebookduck.com                 admin@babykools.com                        audiobookos.com
                  Thi Lien Phuong Nguyen   Alex Roberts              ebookmore.com                 admin@best4college.com                     audiobookso.com
                  Van Tuan Dang            Alexander Gonzalez        ebookour.com                  admin@bigfishly.com                        audioxo.com
                  Vinh Ngoc Nguyen         Alexander K Emery         ebooksec.com                  Admin@Ckplaza.Com                          beatmarts.com
                  Zainee Jallal            Alexander Roque           etextbooko.com                admin@cuplaza.com                          betextbook.com
                  Sherry Floyd             Allison Shaw              etextworld.com                admin@deal60s.com                          bigsio.com
                  Jessica Goldberg         Amanda Bellamy            gloomall.com                  admin@emonster.us                          bnetextbook.com
                  Tracey Lum               Amber Lindsey             greatbuysmarket.net           admin@eroskys.com                          bookdata.club
                  Maxim Gubceac            Amber Thi Ta              librastyles.com               admin@lionmessi.com                        booktitan.us
                  Ginger Bottorff          Amy Gonsalves             lightstudent.com              admin@lookools.com                         bosemalls.com
                  Kelli Lane               Amy Work                  novebay.com                   admin@mbappeclub.com                       bossiva.com**
                  Rodney Mouzone           Andrea Shantelle Castro   timplaza.com                  admin@mbappeshoes.com                      cengagestudy.com
                  Hien Vo Van              Andrew Cossar             w3ebook.com                   admin@mbappeshop.com                       chicgeak.com
                  Quang Nguyen             Andrew Mcgrath                                          admin@nabitoo.com                          chrisebook.com
                  Vu Nguyen Khang          Andrew Neff                                             admin@nfocus.com                           chrisebooks.com
                                           Andrew Richardson                                       admin@nfocus.us                            cubookly.us
                                           Angela Dearolf                                          admin@onbiker.com                          doc-check.net
                                           Angela Harper                                           admin@onsharks.com                         ebookclass.com
                                           Angela Miller                                           admin@onskys.com                           EBookClouds.com**
                                           Angela Renteria                                         Admin@Pricesskool.Us                       ebooklovers.us
                                           Angela Viar                                             admin@princesskool.us                      ebookonow.com
                                           Anh Tuan Nguyen                                         admin@racezi.com                           ebookosnow.com
                                           Anisha Saleh                                            admin@spyhitech.com                        ebookso.com
                                           Anjum Nurudin                                           admin@style24h.com                         ebooksold.com
                                           Anna Margaret Fallon                                    admin@teeeagle.com                         ebooksonow.com
                                           Anna Margater Fallon                                    admin@tomahaws.com                         ebookspaces.com**
                                           Annie Y Pak                                             admin@vnistock.com                         ebookvaultstore.com
                                           Anthony Deserto                                         admin@vzoom.us                             ebookvision.com
                                           Anthony Goldman                                         admin@willisky.com                         ebookwal.com
                                           Anthony Joseph Garcia                                   admin@wondermens.com                       ebookwave.com
                                           Anthony Robles                                          admin@zoomoons.com                         ebookzoom.com
                                           Ashley I Luke                                           adrian9ybarker1wtj1@yahoo.com              ecoebook.com**
                                           Ashley Armel                                            Adrianamarlena52798@Gmail.Com              etbooko.com
                                           Ashley Edwards                                          Afinowic3875248@Gmail.Com                  etextbookso.com
                                           Ashley Lawrenson                                        aidawyman262@yahoo.com                     etextbooksxo.com
                                           Ashley Wade                                             albertmarshallngiw@gmail.com               evomalls.com**
                                           B F Richards                                            aleshiabergman413@yahoo.com                futurebookshop.com
                                           Bach Han                                                Alexanderkemery@Hot-Shot.Com               genhawks.com



                                                                                   Page 1 of 23
                                Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 2 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                        Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases         Complaint                   Email Addresses                             Associated Sites
                                            Bach Han Trong                                          alexandrialuciano639@yahoo.com              gettotalcolleges.com
                                            Bach Trong                                              Alicesgreeny3@Gmail.Com                     girlshop.life
                                            Bajaj Jaspal                                            Alisadaryn40682@Gmail.Com                   gookstore.com
                                            Ban Le Oanh                                             Alisonasharpe321@Gmail.Com                  gusebook.com
                                            Barbara Jane Thomas                                     allen1bmendoza232yy@yahoo.com               hawkvio.com
                                            Bassam Mohd Abdi                                        allen3bmendoza232yy@yahoo.com               hayatebooks.com
                                            Bay Duong Thi                                           Allenoshermans543@Gmail.Com                 izoneteam.com
                                            Becky Jo Marston                                        alletextbookscom@gmail.com                  jolostore.com**
                                            Bestbuys                                                allietalamasmcquearyw7sg@gmail.com          kkstorec.store
                                            Beth Gaucin                                             Alyceshayla18215@Gmail.Com                  ladyshopy.com
                                            Beth Salter                                             amazonforest@protonmail.com                 lakbooklibrary.com
                                            Bethnail E Viney                                        Amelia3Ywoods2X3Kh@Yahoo.Com                librarygift.us
                                            Bintou Soumahoro                                        ameliafdmlong3go@gmail.com                  libraryplace.us
                                            Blake Richard Warren                                    Amychong0106@Dupmail.Net                    lilylibrary.us
                                            Blossomerstore                                          amyhorton1@protonmail.com                   linasecret.com
                                            Boobsarin Nuchyoo                                       anaaney6etrfyh6yhfgh@gmail.com              loismall.com
                                            Brandi Hope                                             andre6awarner2e1z1@yahoo.com                loismall.com/ikingold.com
                                            Brandon Eck                                             Anh.Cuong143B@Gmail.Com                     mallioo.com
                                            Breanna Wheeler                                         anhngo42914@gmail.com                       malliums.com
                                            Brian Ednie                                             Anhvo511901@Gmail.Com                       megatextbook.com
                                            Brian Mitz                                              annamariecolleykauahiraenr@gmail.com        moashops.com
                                            Brittany Arrowood                                       Annbertha60955@Gmail.Com                    myebookstyle.us
                                            Brittney Koons                                          annie3mnichols29pwa@yahoo.com               noamalls.com**
                                            Bruce Spiridonoff                                       Anniedames892@Gmail.Com                     oscarmalls.com**
                                            Bui Minh Trang                                          anthanh321472@gmail.com                     oxoque.com
                                            Bui My Hanh                                             anthonyantone66@gmail.com                   pinkystyles.com
                                            Bui Quang Dat                                           antonio7ikennedy21y9l@yahoo.com             priceairstore.com**
                                            Bui Thi Thu Ha                                          antunezeduardo12@gmail.com                  setebook.us
                                            Caitlin Moloney                                         Arethaadara56246@Gmail.Com                  sheellas.com**
                                            Cameron Jordan Goheen                                   aricaosburn451@yahoo.com                    sinmarts.com
                                            Can Minh Hiep                                           Arnold7Wdavidson24Gua@Yahoo.Com             stingmall.com**
                                            Candace N Smith                                         Arnoldlott48161@Gmail.Com                   teespops.com**
                                            Cao Thi Quynh Lan                                       arthur7ddouglas2djgf@yahoo.com              tikieva.com
                                            Cardillo Nicholas Charles                               Ashleysbakery9@Gmail.Com                    togmarts.com
                                            Carina Wilhite                                          Aubertalusa14100@Gmail.Com                  togmarts.com/irollgold.com
                                            Carla Campbell                                          aubreyphineas@protonmail.com                ucon.institute
                                            Carol A Zerniak                                         Audiobookocom@Gmail.Com                     valeriehoptop.com**
                                            Carol Phillip                                           Aw1965868@Gmail.Com                         villeeva.com
                                            Carol Sawyer                                            bachtieu30@gmail.com                        violetmalls.com
                                            Caroline Nasir                                          Baileyabrendas@Gmail.Com                    vlibrabook.us
                                            Carolyn Leimeister                                      Baileysbrendas49@Gmail.Com                  wintersstyle.com
                                            Carrol Isaac                                            Bajaj1Jaspal@Rosegolly.Com                  yrel.xyz
                                            Catherine Zanetis                                       Baliiyapiwim@Gmail.Com                      zebookdaily.us
                                            Chad Hatfield                                           baltimoreturleyj0jg@gmail.com



                                                                                     Page 2 of 23
                                Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 3 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                       Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                                            Challis Catherine Larson                               banescarlot35643@gmail.com
                                            Chamelva Ayers                                         bangngo301694@gmail.com
                                            Changling Zhang                                        Barrettyabela2@Gmail.Com
                                            Chantal Johnson                                        Barry6Thenry2Ecoq@Yahoo.Com
                                            Chantelle Humbles                                      baseline114@protonmail.com
                                            Chantha Hem                                            Baumerangela4432865@Gmail.Com
                                            Charles Binau                                          Becky0Dberry2Scmb@Yahoo.Com
                                            Charles Eaves                                          Bellyjessicas65@Gmail.Com
                                            Charles Richard Zornes                                 Belviaelbertina82548@Gmail.Com
                                            Charles S Green                                        beng.mario89@gmail.com
                                            Charles Whitaker                                       benjamin04khih462@gmail.com
                                            Chauncey Taylor                                        Bennettynancys@Gmail.Com
                                            Chenniek Crockett                                      bentleyewing378246@gmail.com
                                            Chin Nguyen                                            bentsuchimoto@gmail.com
                                            Chinh Xuan Nguyen                                      Berrymansheila8@Gmail.Com
                                            Chloe A Morgan                                         bestthingstore@gmail.com
                                            Chloe Chandler                                         Beth1Nhart3Kwyx@Yahoo.Com
                                            Chloe Sanchez                                          bethanyg0lmarshallb8n@gmail.com
                                            Chris Mangione                                         Beyiitculy@Gmail.Com
                                            Christian M Marshall                                   Bishoprosales59276@Gmail.Com
                                            Christina Glaze                                        Bisshavi@Gmail.Com
                                            Christina Newman                                       Blue@Shopvba.Com
                                            Christophe James Ayers                                 Bobbyehestia98384@Gmail.Com
                                            Christopher James Ayer                                 bonnerburks395@gmail.com
                                            Christopher Morton                                     Bonniesbryanto536@Gmail.Com
                                            Christopher Newby                                      Bowmanyeloises@Gmail.Com
                                            Christopher Scott Burges                               Bradysmacky@Gmail.Com
                                            Christy Prather                                        brendadmarsh@gmail.com
                                            Christyn Evans                                         brendaphebe67214@gmail.com
                                            Chrystal Kemery                                        brent1ialvarez219t5@yahoo.com
                                            Cindy Cardinal                                         brett6glove2aj2m@yahoo.com
                                            Cindy Cutrona                                          brhmmcdnld@gmail.com
                                            Cindy S Cardinal                                       Brian7Jsnyder22Vcy@Yahoo.Com
                                            Clarissa Baugbog                                       brockphelan190@yahoo.com
                                            Claudia Wallace                                        Brown.Sregenas2108@Gmail.Com
                                            Clay B Bates                                           Brownabbey45325@Gmail.Com
                                            Clothes To Kids Inc                                    Brownaeditha@Gmail.Com
                                            Colin Mock                                             bruce3ycruz2knzr@yahoo.com
                                            Cong Luu Xuan                                          buihahai168193@gmail.com
                                            Connie Ludwig Zehring                                  buiminhtrang2403@gmail.com
                                            Cornel Berdilo                                         buivanhanh864696@gmail.com
                                            Cortney Nickel                                         buoituoi220988@gmail.com
                                            Courtney Luckenbill                                    Buszuatelo@Gmail.Com
                                            Craig Brenneman                                        calistathorpe916@yahoo.com



                                                                                     Page 3 of 23
                                Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 4 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                       Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                                            Cupcakes Merritt                                       Callidasidonia19948@Gmail.Com
                                            Curtis Emerson                                         cananhbach11@gmail.com
                                            Dale Tisdale Zorn                                      capitolinatokareva23@gmail.com
                                            Daleigh Southworth                                     careybeyah408@gmail.com
                                            Damian Reed                                            Carmabartlebaughambrosioorwh@Gmail.Com
                                            Dana Clinton                                           Carole1Jhale38Tau@Yahoo.Com
                                            Dana Shawn                                             carolinenasir445@gmail.com
                                            Dang Van Tuan                                          Carolsawyer1@Hotmail.Com
                                            Daniel Reid                                            Carrreilly38466@Gmail.Com
                                            Daniel Riley                                           cashback1@dupmail.net
                                            Daniel Scott                                           cassandraggregory772@yahoo.com
                                            Daniel Sheldon                                         Cassandraswattsy815@Gmail.Com
                                            Danielle L Thomas                                      Cassondragertrud44506@Gmail.Com
                                            Danyell Zamora                                         Castilloswillarda@Gmail.Com
                                            David Chaves                                           Cavivule@Gmail.Com
                                            David Cooksey                                          Caylavonruedenpear80@Gmail.Com
                                            David George Zarnowski                                 celiabeatriz1222@gmail.com
                                            David J Eno                                            Cf093237@Gmail.Com
                                            David Jackson                                          chad6mlawrence2zvub@yahoo.com
                                            David Lee Mundy                                        chamelvaayers02@gmail.com
                                            David Liao                                             chandratrescha17239@gmail.com
                                            David Martin                                           Chapmanclemons59576@Gmail.Com
                                            Deann Nolt                                             Charisemogene81735@Gmail.Com
                                            Deborah Flannel                                        chiasebucanh@gmail.com
                                            Demetrius Davis                                        chimong0918@gmail.com
                                            Dennis Joseph Zurinsky                                 chinggail9@gmail.com
                                            Derrick Potts                                          chinh.gapptech@gmail.com
                                            Desiree Crump                                          Chinhnguyenxuan88@Gmail.Com
                                            Devon Jackson                                          chloechandler45@protonmail.com
                                            Devon Jackson                                          chrismangione1229@gmail.com
                                            Dewayne Edwards                                        Christeanjerrilyn2046@Gmail.Com
                                            Diana Dipaolo                                          Chubaoson30377@Gmail.Com
                                            Diana Rau                                              Chukieuhoa96201@Gmail.Com
                                            Dinh Hung Khong                                        Chungocquang68648@Gmail.Com
                                            Dionne Lindo Elliott                                   cicelyfarrar549@yahoo.com
                                            Direct Concept Ltd                                     Cindelynricca75551@Gmail.Com
                                            Đỗ Chí Vịnh                                            cinx@amanxu.us
                                            Do Hong Nam                                            Clairelambert726@Gmail.Com
                                            Dolores A Zaremba                                      claudia1pjennings2nw81@yahoo.com
                                            Dolores B Zareno                                       clayaoayu@yahoo.com
                                            Dolores Virginia Zaremba                               clyde7zcarlson2iw9r@yahoo.com
                                            Dominic Hocking                                        cobbs56557nubia144@gmail.com
                                            Donald M Zoromski                                      Codisissie16727@Gmail.Com
                                            Donald R Zurn                                          cody9vmunoz11rig@yahoo.com



                                                                                     Page 4 of 23
                                Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 5 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                     Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases      Complaint                      Email Addresses                             Associated Sites
                                            Dong Dinh Tran                                          colleen0scurtis2i4sx@yahoo.com
                                            Dong Nguyen                                             constance0nsutton2o0ru@yahoo.com
                                            Donghyun Kim                                            Constance6Nsutton2O0Ru@Yahoo.Com
                                            Donte Rob Robinson                                      contact@deal3s.com
                                            Dorine Lynch                                            contact@gloomall.com
                                            Dorothy Sladek                                          contact@noamalls.com
                                            Douglas Carlyle Zarn                                    contact@oscarmalls.com
                                            Dr. Michael Rau                                         Coopersuzy32@Gmail.Com
                                            Duane Kilts                                             Copiiyaditt@Gmail.Com
                                            Dunlop Graeme Robert James                              corey6boliver2nauo@yahoo.com
                                            Duong Thi Bay                                           coryschwanbeckmarierdnps@gmail.com
                                            Duyet Ngoc Nguyen                                       Courtney7Xboyd23W2G@Yahoo.Com
                                            Dylan L Janulewicz                                      cpalak.paying@hotmail.com
                                            Ebony L Hampton                                         Crenee129@Gmail.Com
                                            Eco Eco                                                 cynthiabernabestraw@gmail.com
                                            Ecoteam                                                 damianreed1022@gmail.com
                                            Eddie Hawkins                                           danashawn11@protonmail.com
                                            Edeltraud C Zirnheld                                    danashawn22@gmail.com
                                            Eduardo Antunez                                         dangle66013@gmail.com
                                            Edward Colon                                            Dangta402240@Gmail.Com
                                            Edward Hu                                               dangtran701364@gmail.com
                                            Eileen Whelan                                           Dangvanchunhat1008@Gmail.Com
                                            Elisabeth Taylor                                        Dangvantron1008@Gmail.Com
                                            Elizabeth Ayala                                         Dangvanvan1008@Gmail.Com
                                            Elizabeth Feliciano                                     dangvietthang1704@gmail.com
                                            Elizabeth Leblanc                                       Dangvu401358@Gmail.Com
                                            Elizabeth Plastino                                      DanielleELazeration118@gmail.com
                                            Elvera Ramirez                                          danielrobinson584839@gmail.com
                                            Emily Caldwell                                          Dapchannhun7256@Gmail.Com
                                            Emily J Wiemers                                         darren9eford1i05q@yahoo.com
                                            Emily R Caldwell                                        darwincantrell328@yahoo.com
                                            Eric Dutton                                             dathuongtiende@gmail.com
                                            Eric Reece                                              Datjblstore@Gmail.Com
                                            Erica Danov                                             datunhanrang@gmail.com
                                            Erica Leblanc                                           davidbeckam35432@gmail.com
                                            Erik Darling                                            davidellingmatalkafjp@gmail.com
                                            Erik Holmberg                                           DavidMMoseley118@gmail.com
                                            Erin Fagan                                              dawnspace1@gmail.com
                                            Erin Hebert                                             Dawsonrocha69631@Gmail.Com
                                            Erin L Timmons                                          Dcarly141@Gmail.Com
                                            Estanislao J Acosta                                     dcritchfield06@gmail.com
                                            Evan Bowling                                            Ddenemillisent41127@Gmail.Com
                                            Evelyn A Zerin                                          Deanna6Dneal384Uu@Yahoo.Com
                                            Ezra Mcginnis                                           deborahflannel026@gmail.com



                                                                                     Page 5 of 23
                                Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 6 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                         Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases          Complaint                   Email Addresses                            Associated Sites
                                            Farid Zaharan                                            Deborahocolemans602@Gmail.Com
                                            Faris Khoury                                             Deloresywolfet@Gmail.Com
                                            Felicia Mancuso                                          dennisheller143@yahoo.com
                                            Felicia Vontessa Catchings                               derrickpotts886@gmail.com
                                            Felicity Little                                          devonjacksonforever@gmail.com
                                            Firth Imogen                                             diana9wwells1gb8f@yahoo.com
                                            Fishman Arthur Peter                                     dianaclarkson984@gmail.com
                                            Franchesca Prater                                        dianasgriffina585@gmail.com
                                            Francine G Sisco                                         diepkieu567024@gmail.com
                                            Francisca Paulin                                         dinhhung111189@gmail.com
                                            Francisco G Rivera                                       dinhly554724@gmail.com
                                            Frank John Zaremba                                       doaiminhkhoaitay87@gmail.com
                                            Fred Woodie                                              doamanhkhua969@gmail.com
                                            Frederick Kilheffer                                      doductai727183@gmail.com
                                            Frederick S Ziarno                                       dohongnam29051987@yahoo.com
                                            Gabriela Pimienta                                        dolores6ggriffith2l497@yahoo.com
                                            Gail Yvonne Hannah                                       domanhcuong630376@gmail.com
                                            Gary Hatalla                                             domitilapeace266@yahoo.com
                                            Gary Lee Zoerner                                         donaldrmaldonado651@yahoo.com
                                            Gary Prignano                                            dongthoidantheo@gmail.com
                                            Gaylia Pennington                                        Donnaruben.Bauer2@Gmail.Com
                                            George Golaszweski Peter                                 Donnarubenbauer2@Gmail.Com
                                            George Lindsey Zorn                                      Dorisegenovera31434@Gmail.Com
                                            Ghory Leah Katherine                                     Doroteacorine75773@Gmail.Com
                                            Gia Loc Pham                                             dothienluong313211@gmail.com
                                            Gina Dacayanan                                           Douglasojanety@Gmail.Com
                                            Gina Sigmon                                              douthitdennis2@gmail.com
                                            Graham Veronica Ann                                      Dovanthang1977K@Gmail.Com
                                            Greatbuys                                                ducdandon1357@gmail.com
                                            Greg Johnson                                             dungtaypha5189@gmail.com
                                            Gregory Greider                                          duoingonmanh686@gmail.com
                                            Gwendolyn Hess                                           duyanh_pt@yahoo.com.vn
                                            Hall Marion Janis                                        duyhoanghanh486@gmail.com
                                            Hamid Rafiq                                              dv604@york.ac.uk
                                            Hamza Belli                                              Dyancelina48302@Gmail.Com
                                            Han Bach Trong                                           ebookclouds.com@gmail.com
                                            Hannah Morton                                            ebookmore@gmail.com
                                            Hansen Peter Orthmann                                    ebookour@gmail.com
                                            Harold Weaver                                            Ebooksforclass@Gmail.Com
                                            Havan Steven                                             ebookspaces.com@gmail.com
                                            Heather E Centeno                                        ebookunocom@gmail.com
                                            Heather Hand                                             edgarsw705@gmail.com
                                            Heather Taylor                                           eileen6lfrazier2tw7r@yahoo.com
                                            Henry Bui                                                elaineegarzaql3e3@yahoo.com



                                                                                      Page 6 of 23
                                Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 7 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                       Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                                            Herman Motley                                          elainewestin83@gmail.com
                                            Hien Duong Thi                                         elainewestin832@gmail.com
                                            Hien Vo                                                Eltagleichnergret14@Gmail.Com
                                            Hoa Duong Thi                                          elveraramirez0308@gmail.com
                                            Hoang Quan Vu                                          elwandateresabilel6te@gmail.com
                                            Holly Mashburn                                         embietsaodc1638@gmail.com
                                            Hong Thi Dang                                          emcuaanhnhau587@gmail.com
                                            Howard E Baker                                         Emlynneanselma45115@Gmail.Com
                                            Hye Suk Lee                                            emphienthanh1589@gmail.com
                                            Hyeran Yung                                            Epay@Vinmart.Us
                                            I K S Shallal                                          erin4zkelley2ntbz@yahoo.com
                                            Ifeoluwa M Adewale                                     erinpendergraft925@gmail.com
                                            Isaac Northrop                                         ernest5yboyd2htl8@yahoo.com
                                            Isabel Pearl Zoerner                                   eruifxb.654.55uyrdf@gmail.com
                                            Isabelle Jessica                                       etextbooko@gmail.com
                                            Iulian Popa                                            Ethelinlyndsie23896@Gmail.Com
                                            J R Harding                                            eugene9fpeters1bkqn@yahoo.com
                                            Jackie Hamilton                                        Evanbrown778397@Gmail.Com
                                            Jaclyn Kurasz                                          Fainr739@Gmail.Com
                                            Jacob C Erdman                                         Fanechkapandora59009@Gmail.Com
                                            Jacqueline A Sandahl                                   Farmerybillies822@Gmail.Com
                                            James Hunt                                             fastbookservice@protonmail.com
                                            James Scott Stead                                      faye4hspencer2fyen@yahoo.com
                                            Jamie Morosow                                          Fdw@Kengcoin.Com
                                            Jamie R Friesth                                        ferne599valentin09@gmail.com
                                            Jan Stohler                                            Ferneannadiana53776@Gmail.Com
                                            Jane Watson                                            Fgsytjirbtysf@Gmail.Com
                                            Janet Kang                                             finleyfumwrightgtq@gmail.com
                                            Janet Marie Lee                                        Fishmichaelj800@Gmail.Com
                                            Janet Marie Nicodemus                                  florence3jgarner21p52@yahoo.com
                                            Janet Sue Zorn                                         Florrielucia16831@Gmail.Com
                                            Janice Bellinger                                       flowersturner767@gmail.com
                                            Jaroslaw Zaremba                                       Flynneunice9669634@Gmail.Com
                                            Jasjit Smith                                           fontenoth6@gmail.com
                                            Jason Redd                                             Fordluz7399356@Gmail.Com
                                            Jason Sharpe                                           francisco7wgriffith29xvo@yahoo.com
                                            Jay King                                               Frankallen233@Gmail.Com
                                            Jeawan Park                                            fredearle207@yahoo.com
                                            Jefferson Delva                                        Freyvogel@Dupmail.Net
                                            Jeffery Swisher                                        fv18727@essex.ac.uk
                                            Jeffrey Pleasants                                      Gabrielapaulina14100@Gmail.Com
                                            Jeffrey Shoemaker                                      gene0jhenry2018x@yahoo.com
                                            Jennifer L Steele                                      gene1hberry2wv6w@yahoo.com
                                            Jennifer A Gillespie                                   gene3hberry2wv6w@yahoo.com



                                                                                     Page 7 of 23
                                Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 8 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                       Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                                            Jennifer A Paulson                                     genpetsupply@gmail.com
                                            Jennifer Blevins                                       georgia2girlsus@gmail.com
                                            Jennifer Collee                                        getpetsupply@gmail.com
                                            Jennifer Dawn Iddings                                  giadanhnhanchung@gmail.com
                                            Jennifer Foley                                         giongaibig@gmail.com
                                            Jennifer Mead                                          goldenpuffettthomasesvz60i@gmail.com
                                            Jennifer Paulson                                       goodmanyjanetteb2@gmail.com
                                            Jennifer Schultz                                       Goodnerseabrook9A20@Gmail.Com
                                            Jennifer Spicer                                        Gordonalenay3@Gmail.Com
                                            Jennifer Thomas                                        greatbuysmarket7@gmail.com
                                            Jenny C Davis-Tindall                                  Greeryoras01@Gmail.Com
                                            Jerrad Brian Gilbert                                   greg0bkim29thd@yahoo.com
                                            Jerry J Irwin                                          greg3ubyrd28s57@yahoo.com
                                            Jessica Burger                                         Greg6Bkim29Thd@Yahoo.Com
                                            Jessica D Holloway                                     gregory0wchapman2e5zj@yahoo.com
                                            Jessica Goldberg                                       gregory9nlawrence11z3i@yahoo.com
                                            Jessica Hunsucker                                      gregoryfaustinjjg3o@yahoo.com
                                            Jessica L Brown                                        guadalupe0egarrett3q4u2@yahoo.com
                                            Jessica Sue Chavez                                     guerreroacaseys880@gmail.com
                                            Jessica Tackett                                        Hadang492374@Gmail.Com
                                            Jessystore                                             hahuuhien32665@gmail.com
                                            Jesus Vega                                             haihong282277@gmail.com
                                            Jim Scharen                                            Haithu31299@Gmail.Com
                                            Jimmy Jordan                                           hale343931@gmail.com
                                            Jing Hong Chen                                         Halisibu@Gmail.Com
                                            Jodi Martin                                            hammondtjeralds6@gmail.com
                                            Jodie Farkas                                           hamptonbrubye51@gmail.com
                                            Joe Sykes                                              hansonptylers060@gmail.com
                                            Joe Bradtke                                            harry4zshaw2xmyr@yahoo.com
                                            Joel Howard Lewis                                      Hathi393193@Gmail.Com
                                            Joel Martinez                                          Havobett@Gmail.Com
                                            John Cloud                                             hazel3sgutierrez2lsup@yahoo.com
                                            John Edward Zahringer                                  Hendersonasusano36@Gmail.Com
                                            John Gormley                                           Henshawc6@Gmail.Com
                                            John James Zornan                                      Herrenannie@Gmail.Com
                                            John M Zaronias                                        Hezaicott@Gmail.Com
                                            John Pasquale Santone                                  Hgprsn@Gmail.Com
                                            John Phillips                                          Hilda5Csutton2Xrdm@Yahoo.Com
                                            John Syka                                              Hillydebras@Gmail.Com
                                            Johnhenry Keen                                         hoanghoang548037@gmail.com
                                            Johnny Jenkins                                         hoanglamvu606513@gmail.com
                                            Jonathan Carter                                        Hoangluu381731@Gmail.Com
                                            Jonathan Hinkle                                        Hoangly412339@Gmail.Com
                                            Jonathan Hooper                                        Hoangphung282505@Gmail.Com



                                                                                     Page 8 of 23
                                Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 9 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                       Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                                            Jonathan Porter                                        hollisspotwooddadon9d@gmail.com
                                            Jose Falcon                                            hollymashburn72@gmail.com
                                            Jose Ocasio                                            Holmanmichael60561@Gmail.Com
                                            Joseph Palermo                                         hongkieu23924@gmail.com
                                            Joseph Ryan Ragland                                    Hongockhanh81625@Gmail.Com
                                            Josh Gilman                                            Hongthuy432580@Gmail.Com
                                            Joshua Lerch                                           hopkinsoma1199956@gmail.com
                                            Joshua Skinner                                         Hopkinsramsey72321@Gmail.Com
                                            Joya Ali Madad                                         hosonduong229513@gmail.com
                                            Joyce Henderson                                        Hulaooisere@Gmail.Com
                                            Judith A Zuranski                                      Huynhmanhtuan17815@Gmail.Com
                                            Judith Lynn Zernov                                     info@cat-collectibles.com
                                            Julia Ann Zaring                                       info@direct-concept.ltd
                                            Julia Fullam                                           info@discobuy.com
                                            Julia Hall                                             info@greatbuysmarket.net
                                            Julia M Askey                                          info@johnsonriley.com
                                            Julie Atencio                                          info@lol-gift.com
                                            Juliet Hall                                            info@taxes-usa.com
                                            Justin Hollister                                       info@teescan.com
                                            Justin M Meyer                                         info@valeriehoptop.com
                                            Justin Martinez                                        info@vicno1.com
                                            Justin R Herring                                       innovationtools.jscript@gmail.com
                                            Karen E Zierer                                         isabellm1260@gmail.com
                                            Karl Lee Zrnich                                        iwallpapers.mobi@gmail.com
                                            Katherine Jorgenson Weir                               Iyanamack504828@Gmail.Com
                                            Katheryn Roach                                         jackamedinarw4c1@yahoo.com
                                            Kathleen Megan Roberts                                 jackiehamilton842@gmail.com
                                            Kathleen Sheffron                                      jackpayne945@gmail.com
                                            Kathy Mccomb                                           jacobsewllacet@gmail.com
                                            Kathy Perkins                                          Janie5Sburke2Dnwh@Yahoo.Com
                                            Keesha M Whitman                                       janieconfortilair@gmail.com
                                            Kei Anna                                               jasmine9mgrahamto@gmail.com
                                            Keilla Brickson                                        jasonredd0609@gmail.com
                                            Keith Andreozzi                                        jayscollectioncontact@gmail.com
                                            Kelli Lane                                             Jazminlorne85168@Gmail.Com
                                            Kelli Tyler                                            Jenny0Charper3Phag@Yahoo.Com
                                            Kelly Gerlach                                          Jerrinecaritta6838@Gmail.Com
                                            Kelly Jean Granatir                                    Jessicabaca56274@Gmail.Com
                                            Kelvin Perez                                           jessicagoldberg8989@gmail.com
                                            Keriann E Metz                                         Jessicagraham718@Gmail.Com
                                            Kerrin Ann Bergeron                                    Jessicasbelly1@Gmail.Com
                                            Kevin Corbett                                          jillepottert49@gmail.com
                                            Kevin Corbrett                                         jimmiewuckertanna97@gmail.com
                                            Kevin Corter                                           Joanna2Ireeves3Rov2@Yahoo.Com



                                                                                     Page 9 of 23
                               Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 10 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                        Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases         Complaint                     Email Addresses                           Associated Sites
                                            Kevin Dwayne Jackson                                      joanne3xstanley2tfxx@yahoo.com
                                            Kevin Pelletier                                           jodimartin557@gmail.com
                                            Kevin Saulsberry                                          johnsonchantal48@gmail.com
                                            Kevin Vaughan Lowe                                        Johnsonrhonda7723647@Gmail.Com
                                            Khang Vu                                                  joleenellamae645127@gmail.com
                                            Khoa Nguyen Dang                                          Jonesjane84709@Gmail.Com
                                            Khong Dinh Hung                                           josepharrudalyric@gmail.com
                                            Khor Yen Ni                                               josephjaguirre592@yahoo.com
                                            Kien Trung Nguyen                                         Judithwilliford025@Gmail.Com
                                            Kim Haske                                                 julielaramnbj@gmail.com
                                            Kimberly Jackson                                          justcupcakinaround.llc@gmail.com
                                            King Naomi Elisabeth                                      Kaleenaelizabeth3789@Gmail.Com
                                            Kirsty J Maclurr                                          kaolastore20192020@outlook.com
                                            Kobenan Adou                                              Kareejulianne27437@Gmail.Com
                                            Korin Class                                               karinacrist88309@gmail.com
                                            Krista Dupler                                             Karolinevioleta421@Gmail.Com
                                            Kristen Harper                                            Kathysmalonet35@Gmail.Com
                                            Kristen Richards                                          Katyrochelle61252@Gmail.Com
                                            Kristen Sellers                                           Keith1Kdunn3W3Nc@Yahoo.Com
                                            Kristine Darling Zornig                                   kelleycurtis651@gmail.com
                                            Lacy - Jiagge Maree Veronica                              Kellysparksa76@Gmail.Com
                                            Lan Quỳnh                                                 kevinsaulsberry477@gmail.com
                                            Lange Donna Marie                                         keybonner288156@gmail.com
                                            Laquonda Brinker                                          khongdinhminhkhang16102016@gmail.com
                                            Larrington A Wilson                                       Kiennt0401@Gmail.Com
                                            Larry Maynard                                             kiethgabriella38v8@gmail.com
                                            Latonya Smith                                             Kieudan81367@Gmail.Com
                                            Lauren Booth                                              kieuluong28472@gmail.com
                                            Lauren Grant                                              kimberleyluetta36128@gmail.com
                                            Lauren Travers                                            Kimotapo@Gmail.Com
                                            Lawrence D Zoerner                                        kkstorea@gmail.com
                                            Lawrence Novotny                                          Kolb03396@Gmail.Com
                                            Le Dinh Phuong                                            kozakrayner1ijs@gmail.com
                                            Le Kim Ngoc                                               kristi7xvasquez2rc0v@yahoo.com
                                            Le Si Thong                                               kushner.julie79@gmail.com
                                            Le Thi Hoa                                                laklakads@dupmail.net
                                            Le Tran Hien                                              laniejulieey98@gmail.com
                                            Lê Trang                                                  Laniganwalter2739087@Gmail.Com
                                            Le Van Thach                                              lapnendaithu@gmail.com
                                            Lê Xuân Khuê                                              lavernahosszieskeom015@gmail.com
                                            Leah Katherine Ghory                                      lawsonydallase43@gmail.com
                                            Leantwanette Smith                                        lawsonydallase75@gmail.com
                                            Lee T Copeland                                            layla2agomez6s@gmail.com
                                            Leena Nasim                                               Leachbernadette779@Gmail.Com



                                                                                     Page 10 of 23
                               Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 11 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                        Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases         Complaint                   Email Addresses                             Associated Sites
                                            Lerise R Woody                                          Leeannefannie93179@Gmail.Com
                                            Lesley Washington                                       lehuongduong298477@gmail.com
                                            Leslie Jones                                            leiaholveygobenpmcr@gmail.com
                                            Leslie Turner                                           Leishadorena50155@Gmail.Com
                                            Leslie Zaremby                                          Lele331721@Gmail.Com
                                            Letarsha Dallas                                         Lenguyen68576@Gmail.Com
                                            Leticia Ramos                                           Lennyprochaskayouellpz0P@Gmail.Com
                                            Lewis Hickson                                           leoj9389@gmail.com
                                            Lezley Garcia                                           leon6nschultz2scwc@yahoo.com
                                            Liliana Zataray                                         Leonard7Istephens2Azyg@Yahoo.Com
                                            Linda Jonas                                             Lephuonglinh57302@Gmail.Com
                                            Linda M Kuhn                                            Lequangphuoc81515@Gmail.Com
                                            Linda Riley                                             Leslieuresti854@Gmail.Com
                                            Lisa Andrews                                            lethattho598671@gmail.com
                                            Lisa Bach                                               Letran411758@Gmail.Com
                                            Lisa Cintron                                            levyburris340402@gmail.com
                                            Lisamarie Famiano                                       lewis1nhev68@gmail.com
                                            Livija Daugherty                                        Lewis2Xtucker3T1S0@Yahoo.Com
                                            Lj Boycott                                              lexuanthuy56622@gmail.com
                                            Loan Thi Duong                                          lezleygarcia0528@gmail.com
                                            Lonnie Snook                                            liamjohn1761@gmail.com
                                            Lorenzo Maurice Jones                                   lindsaynlucaslastq@yahoo.com
                                            Lorraine Nehme                                          linettewiesswillmerta21y@gmail.com
                                            Lucille Nola Lebouc                                     Linhhoang28516@Gmail.Com
                                            Luis Revilla                                            livingmistore1987@outlook.com
                                            Luise M Zirngibl                                        loisrntbg36@gmail.com
                                            Lussier Ratana                                          lorettaglovet513@gmail.com
                                            Lynne T Zorn                                            Lorikeller960@Gmail.Com
                                            Mackenzie Birrell                                       Lorraine4Lmckinney2J1Uy@Yahoo.Com
                                            Maegan Hogan                                            Lottisandie81024@Gmail.Com
                                            Maleza D Smith                                          Louisamelva2818@Gmail.Com
                                            Malieta Brown                                           Lt950593@Gmail.Com
                                            Mann Shin Hyue                                          Lucasball389519@Gmail.Com
                                            Mansingh Luke Aloke                                     lucasnjrusselllx@gmail.com
                                            Marcey Gemes                                            lucille3bfields2xwbh@yahoo.com
                                            Marcus Pizzey                                           luciobodakfessendensyks@gmail.com
                                            Margaret Sheehan                                        Luongdo59404@Gmail.Com
                                            Margarita Popa                                          Maierr13@Gmail.Com
                                            Margarito Ochoa                                         mailusepp@gmail.com
                                            Maria Andrin                                            Maimai46965@Gmail.Com
                                            Maria Cristina Zarraluqui                               maishagutermuthstamanddv9@gmail.com
                                            Maria Miller                                            malayibiicem@gmail.com
                                            Maritza Pedraza                                         Mannojamies@Gmail.Com
                                            Mark Christopher Aulson                                 Marcidael63084@Gmail.Com



                                                                                    Page 11 of 23
                               Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 12 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                     Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases      Complaint                      Email Addresses                             Associated Sites
                                            Mark Ferryman                                           marcus4drichards2fpot@yahoo.com
                                            Mark Jonathan Mc Connell                                margueritevfreeman7dzi4@yahoo.com
                                            Mary Maclean                                            Marielejuliane73792@Gmail.Com
                                            Mary Peterson                                           marisagiles991@yahoo.com
                                            Mary Smith                                              mark3kknight25wxy@yahoo.com
                                            Marzy M Szydlo                                          martastaggs6@gmail.com
                                            Mateus Bassetto                                         Martellealissa61977@Gmail.Com
                                            Meghan Bird                                             martinezyhugos5@gmail.com
                                            Meghan G Podraza                                        marvinmorris15@gmail.com
                                            Melissa Macgregor                                       marymcgoughcrib@gmail.com
                                            Melissa Parker                                          marysmith01211962@gmail.com
                                            Melissa Perez                                           maureenaruizmwwbs@yahoo.com
                                            Mia Dorantes                                            maycungtiecnuoi@gmail.com
                                            Michacel Terry Dolan                                    Maytroibuonmai@Gmail.Com
                                            Michael Billings                                        mccarthysealexise391@gmail.com
                                            Michael Depasquale                                      Mcdonald@Dupmail.Net
                                            Michael Farrah                                          mcintyrecrane278748@gmail.com
                                            Michael Martin Zurawin                                  mckaywitt42215@gmail.com
                                            Michael Nguyen                                          Mcpeeksanbornf5Fo@Gmail.Com
                                            Michael Payne-Murano                                    meaghanlawler5@gmail.com
                                            Michael Terry Dolan                                     megansdcdiazlro@gmail.com
                                            Michelle Andrews                                        melissamwades@gmail.com
                                            Michelle L Seladis                                      melvin9sshelton1ca4z@yahoo.com
                                            Michelle Masten                                         merrittklein82301@gmail.com
                                            Michelle Thomson                                        Meyersnider102566@Gmail.Com
                                            Miesha Jackson                                          Mia.Khaliew456@Gmail.Com
                                            Mila F Zwerner                                          michael_evans189@yahoo.com
                                            Mildred Urban Zurenda                                   michael@rau.cc
                                            Miller Laurie Campbell                                  michael0whowell27diq@yahoo.com
                                            Miranda Miculek                                         michelarzito@gmail.com
                                            Misach Ortiz                                            Mikovic@Dupmail.Net
                                            Mohit Pizarro Mansukhani                                Milleromuriely@Gmail.Com
                                            Mohsin Ali Mir                                          Millsamarys@Gmail.Com
                                            Mohsin Naazneen                                         Millytsudaquimbyk5Zmy@Gmail.Com
                                            Moi Chong                                               miloearls932@yahoo.com
                                            Moises Amaro                                            Minerrosemary7540750@Gmail.Com
                                            Molly Carpenter Davis                                   minhngoces@gmail.com
                                            Monique Mann                                            minnienpauls456@gmail.com
                                            Moses Johnson                                           Mirandamaciaszbissettekota@Gmail.Com
                                            Mrs H Clarke                                            Miyiitepatt@Gmail.Com
                                            Mrs L Spencer                                           mnegura08@gmail.com
                                            Mrs T L York                                            mollysthomase25@gmail.com
                                            Myriam Rochette                                         momdifference6@yahoo.com
                                            Naazneen Mohsin                                         money.inc68@gmail.com



                                                                                    Page 12 of 23
                               Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 13 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                    Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases     Complaint                       Email Addresses                             Associated Sites
                                            Nadhir Yushua                                           moniquesbyrds608@gmail.com
                                            Nadine Ruth                                             monotheist100@hotmail
                                            Nakeya N Dennis                                         Morinmckay65047@Gmail.Com
                                            Nancy Marcinkus                                         Mosesahoffmany@Gmail.Com
                                            Nanette Marie Zornes                                    motoquay@gmail.com
                                            Natasha Hussain                                         Motoquay@Icloud.Com
                                            Nathan Daniel Ammons                                    Murphyskathleeny860@Gmail.Com
                                            Nathan Martinez                                         mwrau@icloud.com
                                            Nathan Stephan                                          Nancysbennetty@Gmail.Com
                                            Nathanial Wilhite                                       Nannettecami65146@Gmail.Com
                                            Nga Bui Thi                                             ndtshop@vnistock.com
                                            Nga Bui Thien                                           Nealyangelas254@Gmail.Com
                                            Ngo Thi Thanh                                           Neilhamilton636@Gmail.Com
                                            Ngoc Bui Thi                                            Nessieedy32856@Gmail.Com
                                            Nguuyen Trung Hieu                                      newmanchristina48@gmail.com
                                            Nguyen Xuan Chinh                                       Nf3509951@Gmail.Com
                                            Nguyen Bao Anh                                          nghiemngo47959@gmail.com
                                            Nguyen Duc Anh                                          Ngokimdung9390@Gmail.Com
                                            Nguyen Duc Than                                         Ngothach78532@Gmail.Com
                                            Nguyen Duong Dung                                       ngtandat@vnistock.com
                                            Nguyen Duong Tinh                                       Nguyenbknhthbh1876Vh@Gmail.Com
                                            Nguyen Khang Vu                                         Nguyencao101748@Gmail.Com
                                            Nguyen Ngoc Anh Cuong                                   nguyendangkhoa@vnistock.com
                                            Nguyen Ngoc Vinh                                        Nguyendinhlap56722@Gmail.Com
                                            Nguyen Nguyen                                           Nguyenthanhanh91615@Gmail.Com
                                            Nguyen Thi Bich Hoi                                     nguyentran34647@gmail.com
                                            Nguyen Thi Huong                                        nguyenvuquang2509@gmail.com
                                            Nguyen Thi Lien Phuong                                  nguyenxuanchinhstripe@gmail.com
                                            Nguyen Thi Minh Ngoc                                    Nhamhatien60793@Gmail.Com
                                            Nguyen Thi My Dung                                      nhieudemmoben@gmail.com
                                            Nguyen Thu Hang                                         Noelcain60244@Gmail.Com
                                            Nguyen Trung Kien                                       norinecarvellmurzyckizpfu@gmail.com
                                            Nguyen Trung Nguyen                                     norma3xsims2wglo@yahoo.com
                                            Nguyen Tuan Anh                                         Norrislangley91882@Gmail.Com
                                            Nguyen Van Tuan                                         ntdshop@vnistock.com
                                            Nguyen Xuan Chinh                                       Nulazadett@Gmail.Com
                                            Nguyen Xuan Chinh                                       obethuaym22794@hotmail.com
                                            Nhi Be Hong                                             okbridalshop.myshopify.com
                                            Nhut Le Hoang                                           Oliveracarolyns586@Gmail.Com
                                            Nicole Hallas                                           Oliverwynn81466@Gmail.Com
                                            Nicole L Ohl                                            Pammycatha74774@Gmail.Com
                                            Nicole Starks                                           Pamyturnery@Gmail.Com
                                            Nikkia Brooks                                           Parksboyle63360@Gmail.Com
                                            Osman Farouk Alimahomed                                 Parksrebecca4087117@Gmail.Com



                                                                                    Page 13 of 23
                               Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 14 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                       Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases        Complaint                     Email Addresses                            Associated Sites
                                            Pamela Embry                                             payment@cpalak.com
                                            Pamela Friend                                            payment@evomalls.com
                                            Pamela Hogan                                             payment@moashops.com
                                            Pamela Renee Easter                                      payment@rubigshop.com
                                            Parjak Thampan                                           payment@shortsmenabc.store
                                            Pat Tyrone Zaring                                        Payment@Togmarts.Com
                                            Patricia Cunningham                                      Payment@Wped.Us
                                            Patricia Flint                                           peanutfashionstore@gmail.com
                                            Patrick J Snow                                           peckcooley19989@gmail.com
                                            Paul Anthony Smith                                       Pedersenrobert468@Gmail.Com
                                            Paulette Brooks                                          peggy6mhart21gjv@yahoo.com
                                            Peter M Guardino                                         Penaflorida.Callahan2277@Gmail.Com
                                            Peter Sandor                                             Penafloridacallah.An2277@Gmail.Com
                                            Petronila Rosado                                         Penafloridacallahan.2277@Gmail.Com
                                            Pham Le Lanh                                             Pennympearsonplfmg@Yahoo.Com
                                            Pham Thi Nam                                             Pericksony@Gmail.Com
                                            Philip Arington                                          peteroray4eydx@yahoo.com
                                            Philip Mckinney                                          Peterzes@Dupmail.Net
                                            Phyllis A Zarnas                                         Petronilleantonietta61647@Gmail.Com
                                            Phyllis Friloux                                          Phamminhkhieu751369@Gmail.Com
                                            Pooh Malaythong                                          phamminhly10590@gmail.com
                                            Priscila Gallegos                                        phamphidiep253027@gmail.com
                                            Priscilla Rosales                                        Phamtran432674@Gmail.Com
                                            Qsa Zoklipmen                                            phamvanquynh26692@gmail.com
                                            Quyen Vu Thi Bich                                        Phanhonam70748@Gmail.Com
                                            Rafael A Zarante                                         Phankynam71625@Gmail.Com
                                            Raffy Kopalian                                           Phanpham772120@Gmail.Com
                                            Randell Canady                                           Phantunghai92625@Gmail.Com
                                            Raquel Valido                                            Phanvannam1008@Gmail.Com
                                            Raymond A Thayer                                         Phanvannamanh1008@Gmail.Com
                                            Raymond Moher                                            phillip5wwoods25t79@yahoo.com
                                            Rebecca Fee                                              Phungdiemchau42371@Gmail.Com
                                            Rebecca Wiseman                                          Phungvan502293@Gmail.Com
                                            Reginald Flowers                                         phuongpham52508@gmail.com
                                            Renee Rharbite                                           Phuongthuy21297@Gmail.Com
                                            Rhodaberger Deborah Dee                                  Phyllisataylory712@Gmail.Com
                                            Rhodaberger William Lester                               pinder37@gmail.com
                                            Richard Sigmon                                           Pippasmith8712@Gmail.Com
                                            Richelle Boston                                          pleasantsjeffrey938@gmail.com
                                            Rick A Reed                                              Pollydorthea69377@Gmail.Com
                                            Robert Francis Zorn                                      Popesrosiem24@Gmail.Com
                                            Robert Koller                                            Popestaylory832@Gmail.Com
                                            Robert Lee Price Iii                                     Pottermorton19863@Gmail.Com
                                            Robert Pearce                                            quynhlan14697@gmail.com



                                                                                     Page 14 of 23
                               Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 15 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                       Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                                            Robert Stanley Ash                                     Rachealweagraffblairv2Yz@Gmail.Com
                                            Robin Stahl                                            Randall1Iblack3C9N2@Yahoo.Com
                                            Rodney Mouzone                                         Rd17115@Gmail.Com
                                            Roger Dean Zoerner                                     Reedielenas360@Gmail.Com
                                            Rohuallah Quasimi                                      Reesecarole9273557@Gmail.Com
                                            Ronald Cole                                            Reesemoses49150@Gmail.Com
                                            Ronald Sanchez                                         Reeseyrosemaryn778@Gmail.Com
                                            Ronwin Langevine                                       renneesjeffersonb@gmail.com
                                            Rory Hamilton                                          Resendizmyung8067249@Gmail.Com
                                            Rosanna Alvarez                                        Revkahrubia72214@Gmail.Com
                                            Rosemary Chavez                                        Rezalamoti@Gmail.Com
                                            Royal Scott                                            rhonda0dmeyer24d9w@yahoo.com
                                            Russell Bloodgood                                      rhonda2qmay2qhyr@yahoo.com
                                            Ryan C Reading                                         Rhonda2Xcraig3Kate@Yahoo.Com
                                            Ryan Lea Amberson                                      Rickystaggs5@Gmail.Com
                                            Ryan Patterson                                         Robertson.Patrick925@Gmail.Com
                                            Ryan Schofer                                           Robynroulyherringtonbvng@Gmail.Com
                                            S J Keywood                                            rodney1qsantiago2by49@yahoo.com
                                            Samantha Ngan Le Tran                                  roitraitimtho@gmail.com
                                            Sandra Leigh Monnat                                    Roland6Breyes291F4@Yahoo.Com
                                            Sandra Marquez                                         rollinsholder697933@gmail.com
                                            Sandra Spoor Zurrin                                    ronnie7bsnyder2go04@yahoo.com
                                            Sandra Watson                                          Ronnie9Bsnyder1Go04@Yahoo.Com
                                            Santana R Thompson                                     rooseveltestes@gmail.com
                                            Sarah Wilson                                           Rossoyolandas12@Gmail.Com
                                            Saralyn J Boutin                                       Rowepatrick59744@Gmail.Com
                                            Sasha E Passot                                         royalscott550@gmail.com
                                            Satairia Isles                                         rudywaxkalbergm2wa@gmail.com
                                            Scharnee Horton                                        ryan2dhaynes20qmg@yahoo.com
                                            Scott Smith                                            Ryanbeck91465@Gmail.Com
                                            Scott Whitfield                                        salascotton54037@gmail.com
                                            Scotty Williams                                        salenathornellmasottim6pn@gmail.com
                                            Sean A Cook                                            Samanthasutherland801@Gmail.Com
                                            Senie Emmanuel                                         sandramarquez0223@gmail.com
                                            Shalonda Smith                                         Sandrasrichardsony200@Gmail.Com
                                            Shamika S Owens                                        sarahohrstewart8e9@gmail.com
                                            Shandrika Woodruff                                     Schuttpaula5@Gmail.Com
                                            Shane Shank                                            Scott@Dupmail.Net
                                            Sharon A Schneider                                     Sewaizpott@Gmail.Com
                                            Sharon Romero                                          Sftbotton14@Gmail.Com
                                            Sheldon R Neal                                         sharonoffutt442@gmail.com
                                            Shelly Ali                                             Shawandaspruill04@Gmail.Com
                                            Sheng Zheng                                            Shawnyfranklins8@Gmail.Com
                                            Sherry Chubb                                           sheilasparkman379@gmail.com



                                                                                    Page 15 of 23
                               Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 16 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                       Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                                            Sherry Eiginger                                        shellmanstefanie@gmail.com
                                            Sherry Floyd                                           Shelly3Xmorrison2D4Sk@Yahoo.Com
                                            Sheryl High                                            Shelly5Ncastillo2Cddl@Yahoo.Com
                                            Shohjahon Toshpulatov                                  sheltonkrista402@gmail.com
                                            Shontae Paskel                                         shericecoffey924@gmail.com
                                            Shopbooknow                                            sherrillchiesa@gmail.com
                                            Shuhei Mine                                            sherrillkarr@gmail.com
                                            Sierra R Edwards                                       sherrillwatson07@gmail.com
                                            Simon Wise                                             sherriquin9@gmail.com
                                            Sinh Ban Thi                                           shippertq@gmail.com
                                            Songul Tas                                             Shmth@Tutanota.Com
                                            Sonya L Alford                                         shottscarrithersgsdk@gmail.com
                                            Spinks Gary James                                      Singletarytomoko@Gmail.Com
                                            Stacia Reiger                                          snydertravis16961@gmail.com
                                            Stacy Kelly                                            somcobienphap@gmail.com
                                            Stefanie Gray                                          Sophiamatic356721@Gmail.Com
                                            Stephen Granchay                                       stackbettinaeswu@gmail.com
                                            Steven Mcfalls                                         stanfenton34@gmail.com
                                            Steven Rowe                                            Stanley2Oball3Kllv@Yahoo.Com
                                            Stuart Shine                                           Steelewhitley83459@Gmail.Com
                                            Suhela Begum                                           stella2dgregory2rysy@yahoo.com
                                            Susan L Guinn                                          stephenygradys256@gmail.com
                                            Susan Anne Peterson                                    Stephenysuzanes46@Gmail.Com
                                            Susan Friedrich                                        stevenhuvan@gmail.com
                                            Susan James                                            Stlaurentdavid3@Gmail.Com
                                            Susan Reynolds                                         stullfredric@gmail.com
                                            Susan Watson                                           suanneshort900@yahoo.com
                                            Suzanne Sherrod                                        Suchorsk3874491@Gmail.Com
                                            Suzy Cooper                                            sunlightbusiness@protonmail.com
                                            Syed Y Kaz                                             support@akershops.com
                                            Tam Duong Thi                                          support@amzplaza.com
                                            Tamara T Richards                                      support@aonsky.com
                                            Tamiondrea                                             support@best4buys.com
                                            Tan Poh Hong                                           support@best4student.com
                                            Tan Dung Truong                                        Support@Centerplaza.Us
                                            Tang Chi                                               support@dogbig.com
                                            Tanya White                                            support@donaltrumps.com
                                            Tarian Gordon                                          support@ebookair.com
                                            Tatum Jones                                            support@ebookduck.com
                                            Tauquoia Hobbs                                         support@ebookmore.com
                                            Taylor Gayna Ann                                       support@ebookour.com
                                            Teresa M Troupe                                        support@ebookvaultstore.com
                                            Terry Cart                                             support@ebookzoom.com
                                            Terry Flier                                            Support@ecoebook.com



                                                                                    Page 16 of 23
                               Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 17 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                       Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                                            Thelma Franklin                                        support@eishark.com
                                            Theodore Webster                                       support@etextworld.com
                                            Theodore Zrinyi                                        support@evomalls.com
                                            Thi Hai Yen Le                                         support@ewingcity.com
                                            Thi Phuong Hoa Tran                                    support@fashionkia.com
                                            Thi Thanh Thuy Tran                                    support@gearsteelstore.com
                                            Thinh Thi-Hieu Le                                      support@genpetsupplies.com
                                            Thoa Bui Thi                                           support@hawkkings.com
                                            Thomas C Yale                                          support@jennacosmetics.com
                                            Thomas J Carr                                          support@jolostore.com
                                            Thomas Murphy                                          support@kingdoom.us
                                            Thomas Russell Zarring                                 support@ladystylist.com
                                            Thomas Wise                                            support@lakbooklibrarys.com
                                            Thorsten Stein                                         support@librastyles.com
                                            Thu Ha Truong Thi                                      support@lorisecret.com
                                            Tiffany Edenfield                                      support@mallioo.com
                                            Timothy Danov                                          support@merchome.com
                                            Timothy Harris                                         support@mg.timplaza.com
                                            Timothy Paul Zarling                                   Support@Mythstyles.Com
                                            Timothy Rau                                            support@nancysecrets.com
                                            Tố Loan Lê                                             support@nyxplaza.com
                                            Toby Cundiff                                           support@obamoa.com
                                            Tom Moore                                              support@petwmart.com
                                            Tom White                                              support@priceairstore.com
                                            Tony Steven Ricks                                      support@royalotus.com
                                            Tonyneshia Jackson                                     support@setmalls.com
                                            Tosha Thrower                                          support@shestar.us
                                            Tran Bac Sang                                          support@shopbooknow.com
                                            Tran My Linh                                           support@shoprincess.com
                                            Tran Phuong Nhi                                        support@spacenter.us
                                            Tran Tuan Tu                                           support@stingmall.com
                                            Travis Harvey                                          support@teemaket.com
                                            Tricia Wyatt                                           support@teemarvel.com
                                            Trong Han Bach                                         support@teespops.com
                                            Troy Albright                                          Support@Thekingmen.Com
                                            Troy James Reynolds                                    support@titancenters.com
                                            Troy Shellhammer                                       support@trendshopi.com
                                            Trung Hieu Nguyen                                      support@ubabylon.com
                                            Trung Nguyen                                           support@umaxsport.com
                                            Trung Nguyen Kei                                       support@unoleads.com
                                            Truong Duy Khuong                                      support@w3ebook.com
                                            Tuan Pham Van                                          support@wintersstyle.com
                                            Tue Huu Le                                             switzertheodore9@gmail.com
                                            Van Tai Do                                             Sykafuneralhome@Dupmail.Net



                                                                                    Page 17 of 23
                               Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 18 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                       Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                                            Van Thai Tran                                          talishafarley564@yahoo.com
                                            Van Tuan Nguyen                                        Tamaramelissa53587@Gmail.Com
                                            Vanessa James                                          tamrafollandmaruska6lp@gmail.com
                                            Vanice Garner                                          tassinmcalpinjpk7@gmail.com
                                            Vera Gray                                              taunyasyonbotros67u55@gmail.com
                                            Vern Orr                                               taylorelisabeth361@gmail.com
                                            Vernon Wallace                                         teayonual@gmail.com
                                            Victor Maclean                                         teeandgifts@vnistock.com
                                            Viet Thang Dang                                        teodorolabatchorlton5ta@gmail.com
                                            Vincent Hickman                                        teresadavidname@gmail.com
                                            Virginia Mortorff                                      Terrencelatimer773@Gmail.Com
                                            Vo Van Hien                                            terri1kcunningham39u70@yahoo.com
                                            Vu Thi Tinh                                            Terrianson8@Gmail.Com
                                            Vu Wee                                                 Terryslelanda98@Gmail.Com
                                            W Buy                                                  Terryslynchy6@Gmail.Com
                                            Walter Bean                                            thaimai253014@gmail.com
                                            Wanda Wallace                                          Thaingochieu4482@Gmail.Com
                                            Weewee Store                                           Thanhmai41305@Gmail.Com
                                            Wenda Bellinger                                        thaole.line@gmail.com
                                            Wendy Nelson                                           Thelmagillan43944@Gmail.Com
                                            West Sean R                                            theodorewebster253@gmail.com
                                            Wilhelmina Bennett                                     Therondominguezkfzk@Gmail.Com
                                            William Brown                                          Thienhue493138@Gmail.Com
                                            William Nicholas Zahoran                               thienminh31527@gmail.com
                                            Wladyslaw M Ziarnicki                                  Thikieu53518@Gmail.Com
                                            Yasmeen Mohsin                                         thile111531@gmail.com
                                            Z L Trotter                                            thipurcell433@yahoo.com
                                            Zachary Moran                                          thomasmurphy009974@gmail.com
                                            Zainab Hossain                                         thule875722@gmail.com
                                            Zainee Jallal                                          Thuyxuan772164@Gmail.Com
                                            Zakaria Channif                                        tiffanyedenfield1119@gmail.com
                                            Zj Collection                                          Timothywagner001@Gmail.Com
                                            Zlibraryextra                                          tinhvt1409@xeetek.com
                                            Zoe E Williams                                         tinlaichinhminh5@gmail.com
                                                                                                   tobydipmyersslj@gmail.com
                                                                                                   tomaselloyda318@gmail.com
                                                                                                   Tonhaphuong65471@Gmail.Com
                                                                                                   Tonnhatha69625@Gmail.Com
                                                                                                   tony1ujacobs244ew@yahoo.com
                                                                                                   Tonya2Ypena3Smsc@Yahoo.Com
                                                                                                   Tonyaaubrey52469@Gmail.Com
                                                                                                   tonystuckert1@gmail.com
                                                                                                   Torresaterrences4@Gmail.Com
                                                                                                   trandinhnhung81625@gmail.com



                                                                                    Page 18 of 23
                               Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 19 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                       Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                                                                                                   trangdieu@outlook.com
                                                                                                   trangiahiep598678@gmail.com
                                                                                                   Tranhunghai46339@Gmail.Com
                                                                                                   trankimoanh41563@gmail.com
                                                                                                   tranlo45047@gmail.com
                                                                                                   Tranminhtuan9114@Gmail.Com
                                                                                                   Tranthiphuonghoa93Au@Gmail.Com
                                                                                                   tranthoenminh1965v@gmail.com
                                                                                                   Trantuanvinh81515@Gmail.Com
                                                                                                   tranvanthai28793@gmail.com
                                                                                                   tranvanthaikhang@outlook.com
                                                                                                   trinhlam33837@gmail.com
                                                                                                   trongback1222@gmail.com
                                                                                                   trongtrongbach@gmail.com
                                                                                                   trungkhen@gmail.com
                                                                                                   trungkhen123@gmail.com
                                                                                                   trungnguyenkei@gmail.com
                                                                                                   truonglong220988@gmail.com
                                                                                                   Truongngocphuc92525@Gmail.Com
                                                                                                   tuandv189@gmail.com
                                                                                                   Tuckermercedes2159769@Gmail.Com
                                                                                                   Tudang554731@Gmail.Com
                                                                                                   Tule501473@Gmail.Com
                                                                                                   Tuvo69586@Gmail.Com
                                                                                                   tuyethoang70488@gmail.com
                                                                                                   Tvtuan4793@Gmail.Com
                                                                                                   tyishaclinton469@yahoo.com
                                                                                                   tyler3vmills2co7l@yahoo.com
                                                                                                   tynguyen220988@gmail.com
                                                                                                   Tyrone1Bcarpenter29Scn@Yahoo.Com
                                                                                                   unohosting@live.com
                                                                                                   unotrollertq@gmail.com
                                                                                                   Usanuinn@Zinmail.Ga
                                                                                                   valaaoibulu@gmail.com
                                                                                                   Valmarriotezagui3Pkmtk@Gmail.Com
                                                                                                   vamanhmequay@gmail.com
                                                                                                   Vangbryan61160@Gmail.Com
                                                                                                   vanhkhoaitay4768@gmail.com
                                                                                                   vanhngoailoai658@gmail.com
                                                                                                   Vargaspate583185@Gmail.Com
                                                                                                   Vaughnbarlow38690@Gmail.Com
                                                                                                   velma1hhopkins2ooqj@yahoo.com
                                                                                                   velma3hhopkins2ooqj@yahoo.com
                                                                                                   Veniceglaspersub2C82.K@Gmail.Com



                                                                                    Page 19 of 23
                               Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 20 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                       Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                                                                                                   Veradismaribel61663@Gmail.Com
                                                                                                   Verniedupuis9@Gmail.Com
                                                                                                   vernitavalaried5vu@gmail.com
                                                                                                   Vernonhedrick5@Gmail.Com
                                                                                                   vht14012015@outlook.com
                                                                                                   via4tk4@gmail.com
                                                                                                   victoriagettis8@yahoo.com
                                                                                                   victorianmendozag915@gmail.com
                                                                                                   vidau42907@gmail.com
                                                                                                   vietthang@maillak.info
                                                                                                   violatrasportorndorff25hmk@gmail.com
                                                                                                   violettepascullibruh2jid@gmail.com
                                                                                                   vophan36115@gmail.com
                                                                                                   Vothanhquang5755@Gmail.Com
                                                                                                   Vothaouyen88778@Gmail.Com
                                                                                                   Vovu36073@Gmail.Com
                                                                                                   vucoyiixiss@gmail.com
                                                                                                   Vuoiaawili@Gmail.Com
                                                                                                   vuongpham343924@gmail.com
                                                                                                   vuongpham873942@gmail.com
                                                                                                   Vutayiisila@Gmail.Com
                                                                                                   Wagnerrosa103690@Gmail.Com
                                                                                                   Wallaceswagnery@Gmail.Com
                                                                                                   wallacewanda908@gmail.com
                                                                                                   Wallerguy49361@Gmail.Com
                                                                                                   Waltersyadnas807@Gmail.Com
                                                                                                   watson.jane@yandex.com
                                                                                                   Wattsorubys29@Gmail.Com
                                                                                                   Wayne0Xfleming21W2T@Yahoo.Com
                                                                                                   webmaster@adonlead.com
                                                                                                   WebsterTanner1096@gmail.com
                                                                                                   Wee520333@Gmail.Com
                                                                                                   weeweestore@gmail.com
                                                                                                   wellsomabels913@gmail.com
                                                                                                   Whitneyduke37283@Gmail.Com
                                                                                                   williamsnorma826@gmail.com
                                                                                                   willie7ffisher21j51@yahoo.com
                                                                                                   Wilsonoannes948@Gmail.Com
                                                                                                   Windydannie62673@Gmail.Com
                                                                                                   winfredtebbettsdiangelo17gxl@gmail.com
                                                                                                   winnifredrmaher319@yahoo.com
                                                                                                   Winstonthomastrac471@Gmail.Com
                                                                                                   wiseylauras7@gmail.com
                                                                                                   wismowsk3644023@gmail.com



                                                                                    Page 20 of 23
                                 Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 21 of 23


                                                                      AMENDED COMPLAINT EXHIBIT A
                                      Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                      Infringing Sites - Original
Defendant Group   Defendants' Names         Defendants' Aliases       Complaint                   Email Addresses                               Associated Sites
                                                                                                  Wolyiiavatt@Gmail.Com
                                                                                                  Wootenbernetta@Gmail.Com
                                                                                                  Xuanluc392331@Gmail.Com
                                                                                                  xuanmanhkhi538@gmail.com
                                                                                                  Xuanphan51539@Gmail.Com
                                                                                                  yenphan78571@gmail.com
                                                                                                  yeutoquantrong@gmail.com
                                                                                                  yushuanadhir83@gmail.com
                                                                                                  Yvonne9M6Mundy3037@Gmail.Com
                                                                                                  Yvonnemackenzie279@Gmail.Com
                                                                                                  zainee.jallal@outlook.com
                                                                                                  zainee@outlook.com
                                                                                                  Zanelinn9Nda@Gmail.Com
                                                                                                  zara0yfoster9n@gmail.com
                                                                                                  Zaraloleta82396@Gmail.Com
                                                                                                  Zerbyresendezi532@Gmail.Com
                                                                                                  zeustars.com@gmail.com
                                                                                                  Zisszula@Gmail.Com
                                                                                                  zlibraryextra@gmail.com
                                                                                                  zsell@vnistock.com
2                 Bin Li                    Allen Wong                acetxt.com                  acetext.team@gmail.com                        acetxt.co
                  Pan Pan Cao               Bentley Jones                                         acetxt.team@gmail.com                         solutionbank-co.myshopify.com
                                            Changzhou Yu                                          acetxt@outlook.com                            solutionbank.co
                                            David Jones                                           goeword@gmail.com                             solutionbank.myshopify.com
                                            David M Savine                                        Microthpo@hotmail.com
                                            Shen Hongjie                                          moeller10xhet250@gmail.com
                                            Solutionbank.Co                                       sales@acetxt.com
                                            Wei Yang                                              wisebiz001@gmail.com
                  Michael McEvilley         Adam Haris Hamzah         bestbookz.myshopify.com ahmadanwaribinzakaria@outlook.my                  books4days.myshopify.com
                                            Ahmad Anwari Zakaria                                  azmeerkh@gmail.com                            ebookspot.myshopify.com
                                            Ahwaz Business                                        blizzardbooks@outlook.com                     ebookspot.shop**
                                            Aiman Hakim Tajul Ariffin                             books4kimi@gmail.com                          fridaycollection.myshopify.com**
                                            Anwari Business                                       ebookspot2019@gmail.com                       ka-shopp.myshopify.com**
                                            Bestbookz                                             fdaycollection.contact@gmail.com              kiwibookclub.myshopify.com**
                                            Blizzardbooks                                         help.pdfxpress@gmail.com                      payversitystore.myshopify.com**
                                            Books4Kimi                                            ibrahimroslan01@gmail.com                     pdfxpress.com
                                            Danial Hungry                                         Icmxmedia@gmail.com                           smart-edu-store.myshopify.com**
                                            hakim hamidi                                          info.koalaprint@gmail.com                     studentnclass.myshopify.com**
                                            hazuan ramli                                          info.payversitystore@gmail.com
                                            Irisrosey                                             info.pdfxpress@gmail.com
                                            Khairul Azmeer                                        Info.StudentNClass@gmail.com
                                            Khalis Md Shah                                        info.uberbooks@gmail.com
                                            Mohammad Ahlan Ahmad Ahwaz                            kiwibookclub21@gmail.com
                                            Muhammad Nizar Saiddin                                lavishsupplyxo@gmail.com



                                                                                    Page 21 of 23
                                    Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 22 of 23


                                                                         AMENDED COMPLAINT EXHIBIT A
                                         Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                          Infringing Sites - Original
Defendant Group   Defendants' Names            Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                                               Rebecca Lowley                                         mohammadahlan87@outlook.com
                                               Roslan Ibrahim                                         myfavoritethings02@gmail.com
                                               syafiq hakimi                                          nizarsaiddin72@outlook.com
                                                                                                      paulpaxton18@gmail.com
                                                                                                      prezhall1@gmail.com
                                                                                                      shop.bestbook@gmail.com
                                                                                                      shop.bestbookz@gmail.com
                                                                                                      smartedu.contact@gmail.com
                                                                                                      surelyskateco@gmail.com
                  Ion Sobol                    Booksed                    bookslite.com               bentasy@pm.me                                booksed.com
                                                                                                      info@bookslite.com
                                                                                                      jebret22emeqma@gmail.com
                  Anthony Torresi              Farud                      digittextbook.com           admin@digittextbook.com                      ebooksnow.org**
                                               Tony Torresi                                           admin@ebooksnow.org                          ebooksprime.com
                                                                                                      admin+ebooksnow.org@njal.la                  ebooks4class.com
                                                                                                      audiobookprime@gmail.com                     ebooksforclass.com
                                                                                                      digittextbookteam@gmail.com                  ebooksforcollege.com
                                                                                                      ebooksnowteam@gmail.com
                                                                                                      ebooksprimeteam@gmail.com
                                                                                                      gosetawatchmanebook@gmail.com
                                                                                                      orders@digittextbook.com
                                                                                                      support@digittextbook.com
                                                                                                      tech+ebooksnow.org@njal.la
                                                                                                      whois+ebooksnow.org@njal.la
3                 Haseeb Anjum                 Adam Bristow               duranbook.com               amnamrizvi@gmail.com                         awakebookstore.com
                  Waleska Camacho              Amna Rizvi                                             civillainsd5ssd2s@gmailcom                   collegestudenttextbooks.com
                  Susan Ragon                  Evan Lai                                               Contact@Collegestudenttextbooks.Com          ctextbooks.com
                  Anjum Akhter                 Haseeb Anjum                                           Haseeb@Defence.Pk                            difacebook.com
                                               Henry Hoey                                             Haseebanjum@gmail.com                        duranbooks.com**
                                               Priscilla Santoya                                      liviamace08huyjizxkkss@gmail.com             duranbooks.net
                                               Ricardo Lasa                                           support@duranbook.com                        emeraldsoft.net
                                               Sitewit Corp                                                                                        jimdavisbooks.com
                                               Sundus Farrukh                                                                                      raisingreaderspk.com


                  Aliff Syukri Hamdan          Amcouture                  ebookhunters.com             aliasmrani@gmail.com
                                               Imran Alias                                             bookhunter.hq@gmail.com
4                 Kim Hai Long                 Hai Long Kim               elibcenter.com               contact.elibcenter@gmail.com                onekickshop.com
                  Khuyen Nguyen                Le Thi My Loan             elibclass.com                contact.elibraryforclass@gmail.com          testbankforclass.com
                                               Long Kim                                                leloan1309@gmail.com
                                               Nguyen Le Khiem Khuyen                                  teefanplus@gmail.com
                                               Tee Fan Plus
5                 Erika Demeterova             Dusan Slapcikc             instant-reading.com          admin@megatext4u.com                        aussieassignments.org
                  Rostislav Zhuravskiy         Ecraterpro.Com             megatext4u.com               peter.murphy@workmail.com                   digitalecrater.co.uk



                                                                                       Page 22 of 23
                                          Case 1:19-cv-10524-LAK Document 20-2 Filed 05/21/20 Page 23 of 23


                                                                               AMENDED COMPLAINT EXHIBIT A
                                               Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning, et al. v. Trung Kien Nguyen, et al.

                                                                                Infringing Sites - Original
Defendant Group          Defendants' Names           Defendants' Aliases        Complaint                   Email Addresses                              Associated Sites
                         Stefan Demeter              Erica Demeterova                                       sambriiin333@gmail.com                       digitalecrater.com
                         Shahbaz Haider              Erika Demeterova                                       Shahbazha@Gmail.Com                          digitaletext.com
                                                     Peter Murphy                                           support@duplanaca.com                        digitaletxt.com
                                                     Sabrina Truesdale                                      support@instant-reading.com                  digitaletext.de
                                                     Syed Shahbaz Haided                                    xplannet@gmail.com                           digitaletext.nl
                                                                                                                                                         digitaltexthub.com
                                                                                                                                                         duplanaca.com**
                                                                                                                                                         ecraterpro.co.uk
                                                                                                                                                         ecraterpro.com
                                                                                                                                                         etextcanada.com
                                                                                                                                                         etexts.nl
                                                                                                                                                         hubtext4u.com
                                                                                                                                                         kiddicarez.com
                                                                                                                                                         omegatxt.com
                                                                                                                                                         quicketext.com
                                                                                                                                                         textscanada.com
                                                                                                                                                         txtstores.online
6                        Chantelle Melendez          Juan Macia                 pantherebook.com             ecwecwe@sdcewc.com                          bookpanthers.com
                         Valentina Rodriguez                                                                 pantherbooksllc@gmail.com                   panthertextbooks.net
                                                                                                             pantherebooks@protonmail.com
                                                                                                             support@pantherebook.com
                                                                                                             valentinarodriguez001@yahoo.com
                                                                                                             woeijdwi@doicw.com

** Sites also included in 2020 Litigation Caption




                                                                                             Page 23 of 23
